Citation Nr: 1625018	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for an adjustment disorder with mixed emotional features prior to November 18, 2015.  

2.  Entitlement to an initial evaluation in excess of 50 percent for an adjustment disorder with mixed emotional features on and after November 18, 2015.  

3.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.  

4.  Entitlement to service connection for a left wrist disorder other than carpal tunnel syndrome, to include tendonitis.  

5.  Entitlement to service connection for hyperhidrosis, to include as secondary to service-connected adjustment disorder with mixed emotional features.  


REPRESENTATION

Appellant represented by:	AMVETS
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1987 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Baltimore, Maryland, certified this case to the Board on appeal.  

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The RO certified the issue of entitlement to a left wrist disorder as a claim for tendonitis.  However, as the evidence also includes a diagnosis of carpal tunnel syndrome, the Board concludes that bifurcating the claim for service connection for a left wrist disorder into separate issues is the most proper way to handle the appeal.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  Therefore, the issues have been recharacterized as reflected on the title page.

During the pendency of the appeal, the RO issued an April 2016 rating decision increasing the evaluation for an adjustment disorder with mixed emotional features from 10 percent to 50 percent effective November 18, 2015.  As such, the Veteran's adjustment disorder is currently assigned a 10 percent evaluation as of September 1, 2007, and a 50 percent evaluation from November 18, 2015.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to a higher initial evaluation remains on appeal and has been recharacterized as reflected on the title page.  

The appeal initially included a claim for service connection for the Veteran's right wrist.  However, she withdrew the appeal for that issue in a November 2010 statement.  38 C.F.R. §  20.204(b)(1).  While the Veteran later filed an October 2011 statement regarding service connection for both wrists and referenced her right wrist at the January 2016 hearing, these statements cannot be considered timely notices of disagreement, as they were filed more than one year beyond the January 2008 rating decision on appeal.  38 C.F.R. § 20.204(c).  Thus, the issue is not before the Board for appellate review.  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to an increased evaluation for an adjustment disorder and to service connection for a left wrist disorder other than carpal tunnel syndrome and for hyperhidrosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

The Veteran's carpal tunnel syndrome of the left wrist manifested during her military service.


CONCLUSION OF LAW

Carpal tunnel syndrome of the left wrist was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, in the decision below, the Board has granted the Veteran's claim for service connection for carpal tunnel syndrome, which represents a full grant of this benefit sought on appeal.  Thus, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for carpal tunnel syndrome of the left wrist. 

The Veteran's service treatment records include an undated entry diagnosing bilateral tenosynovitis, which was treated with the use of splints at night and a wrist support for her keyboard at work.  An April 2007 VA examination also diagnosed her with tendonitis.  It was noted that she had a four-year history of intermittent diffuse numbness and pain in both wrists.  The examiner indicated that another physician had diagnosed her as having carpal tunnel syndrome, but without any testing.

The Veteran separated from active duty in August 2007, and medical records dated in October 2007 document treatment for left wrist pain with intermittent numbness.  The radiological studies at that time were normal, and the pain was assessed as joint pain.  In January 2008, the Veteran sought treatment for continued sharp pain.  

A May 2008 private treatment record subsequently reflects a diagnosis for bilateral carpal tunnel syndrome based on electromyography (EMG) results.  Notably, no EMG testing had been performed prior to May 2008, and the diagnosis was made in the context of follow-up treatment for an August 2007 acute injury to the left wrist.  At that time, the Veteran had been reporting similar symptoms of intermittent, sharp pain and cramping sensations upon repetitive activities since at least 2007 while she was still on active duty.  In addition, further EMG testing in November 2011 revealed bilateral carpal tunnel syndrome.  

The Board finds that the Veteran has consistently reported the same symptoms since her military service.  She was ultimately diagnosed based on those reported symptoms and EMG testing.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran's carpal tunnel syndrome manifested in service.  Accordingly, service connection is warranted.


ORDER

Service connection for carpal tunnel syndrome of the left wrist is granted.  


REMAND

VA treatment records indicate that the Veteran has reported receiving private treatment from Johns Hopkins Community Physicians as recently as November 2015.  However, the claims file does not contain any records from that group since October 2008.  Similarly, at her January 2016 hearing, the Veteran reported bi-monthly treatment at the Annapolis Veteran's Center for her service-connected adjustment disorder.  There are only treatment records dated in February 2016 from that facility in the claims file.  Therefore, the AOJ should obtain any outstanding, relevant medical records.

With regard to hyperhidrosis, at her January 2016 hearing, the Veteran raised the argument that her excessive sweating is related to her service-connected adjustment disorder with mixed emotional features.  Private treatment records dated in April 2008 private treatment records also indicated that the Veteran had noticed that she had hyperhidrosis related to how anxious she was feeling.  Therefore, the AOJ should ensure that the Veteran is provided proper notice regarding a claim for service connection on a secondary basis.

The Board also finds that a VA examination is needed to determine the nature and etiology of any left wrist disorder (other than carpal tunnel syndrome) and hyperhydrosis.  There is medical evidence noting symptomatology during the Veteran's service, and she has reported ongoing symptoms, but it is unclear as to whether she has a current disability related to such symptomatology.

Moreover, additional evidence has been associated with the claims file, which has not been previously considered by the AOJ in the supplemental statement of the case (SSOC).  Nor has the Veteran submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with her claims for service connection.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the claims; (2) inform her about the information and evidence that VA will seek to provide; and, (3) inform her about the information and evidence she is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claims on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her left wrist, excessive sweating, or adjustment disorder.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.  A specific request should be made regarding treatment records from the Annapolis Vet Center and the Johns Hopkins Community Physicians for treatment since October 2008.  

The AOJ should secure any outstanding, relevant VA medical records, to include any records from the Baltimore VAMC and Glen Burnie OPC for treatment since January 2016 and all records from the Annapolis Veteran's Center.  

3.  After completing the preceding development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any left wrist disorder that may be present other than carpal tunnel syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

For each diagnosis identified other than carpal tunnel syndrome, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology or duties therein.  

In rendering this opinion, the examiner should note the undated service treatment record showing a diagnosis of bilateral tenosynovitis, and the April 2007 VA examination report (while the Veteran was still on active duty) noting a diagnosis of left wrist tendonitis.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the preceding development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any excessive sweating disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

In her January 2016 testimony, the Veteran reported in-service symptoms of excessive sweating that began in roughly 2002 and continued treatment through the VA healthcare system following her separation from service.  She further explained that, when she feels anxious, the sweating increases.  She is service-connected for an adjustment disorder with mixed emotional features.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify any current disorder.  In so doing, he or she should indicate whether the Veteran has hyperhidrosis.  

For each disorder identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.  

In rendering this opinion, the examiner should note the service treatment records from Kimbrough Ambulatory Care Center at Andrews Air Force Base with a September 2006 prescription for Drysol, April 2008 private treatment records with a complaint of hyperhidrosis related to when she is feeling anxious, and November 2010 Glen Burnie OPC treatment records showing a longstanding complaint of excessive sweating.  

The examiner should also opine as to whether it is at least as likely as not that any current disorder is either caused by or permanently aggravated by the Veteran's service-connected adjustment disorder with mixed emotional features.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and her representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.  This supplemental statement of the case should set forth the provisions of 38 C.F.R. § 3.310.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


